Citation Nr: 1627840	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is the mother of a Veteran who served on active duty from November 1979 to March 1986.  The Veteran died in September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that the cause of his death was end stage liver disease.  During his lifetime he had established service connection for disabilities involving his ankle, back, and both knees (rated 50 percent combined).  At the hearing before the undersigned, it was argued by and on behalf of the appellant that the Veteran contracted hepatitis C from  a blood transfusion during dental surgery at the Albany, New York VA Medical Center (VAMC) (raising a 38 U.S.C.A. § 1151 theory of entitlement to DIC).  Alternatively, at the hearing the appellant's attorney called attention to the report of an October 1984 "chapter" examination of the Veteran during service, alleging that a handwritten notation on the report indicated that the Veteran's was abnormal (and raising entitlement to a direct service connection theory of entitlement to DIC, under 38 U.S.C.A. § 1310).  

Regarding the § 1151 theory of entitlement, the RO requested from the Albany VAMC dental and medical records from 1986 and 1987 (pertaining to oral surgery the Veteran received at that facility).  The only records received in response were X-rays from 1986.  There was no indication whether or not the Veteran had undergone oral surgery and whether or not he had received a blood transfusion at that facility.  Under the circumstances of this case (because whether or not the Veteran received VA surgery that involved a transfusion may be critical) exhaustive development for records of the alleged oral surgery and transfusion is necessary.  Therefore, a remand for such development is necessary. 

[Regarding the alternate theory of entitlement to DIC (under 38 U.S.C.A. § 1310), the appellant's attorney argued at the hearing before the undersigned that a notation next to item #31 on October 17, 1984 "Chap[ter]" physical exam indicates the Veteran's spleen was found to be abnormal.  A close review of the record in question found that the examiner endorsed that the Veteran's abdomen and viscera were abnormal on clinical evaluation.  Handwritten following that endorsement is the following, "obese-no hepatic tenderness".  Such notation does not create a basis for seeking a medical opinion regarding whether the Veteran's terminal end stage liver disease became manifest in service.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development (to include contacting the Albany, New York VAMC and any Federal records storage facility where treatment and administrative records from that facility may have been retired) for all records of treatment (specifically including oral/dental surgery and blood transfusions) the Veteran received at that facility in 1986 and 1987.  If no such records are located, there should be an explanation for the record, to include a description of records-keeping practices at that facility indicating how long records (of oral surgeries and transfusions) were retained, what became of such records thereafter (i.e., whether they would have been retired to a records storage facility or destroyed), and whether or not (if surgery and blood transfusion records were not retained) there would at least be administrative records that conclusively establish whether or not alleged oral surgery (and transfusion) actually took place.  

The AOJ should then make formal determinations regarding whether or not the Veteran underwent oral surgery by and received blood transfusion(s) from VA.   

2.  Thereafter, the AOJ should arrange for any further development suggested (by additional information and evidence received), such as a further medical opinion regarding the most likely etiology for the Veteran's death-causing end stage liver disease, and then review the record and readjudicate the claim for DIC.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the appellant and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

